Title: Enclosure: Thomas Jefferson’s Account with Craven Peyton for Rents and Profits from Henderson Lands, 1801–7 January 1811
From: Jefferson, Thomas
To: Peyton, Craven


            

      
         
         
         
            
         
         
            
            Craven Peyton in account
            Dr
         
         £
         –
         s
         –
         d
         Dol.
         time to
         Int.
         
            
         
         
         
            
         
         
            with Th: Jefferson
            Cr.
         £
         –
         s
         –
         d
         Doll.
         to Nov.20.12
         Int.
      
      
         
            
         
         
            
         
         
            
         
         
            
         
         
            
         
         
            
         
         
            
         
         
            
         
         
            
         
         nov.20.12
         
            
         
         
            
         
         
            
         
         
            
         
         
            
         
         
            
         
         
            
         
         
            
         
         
            
         
         
            
         
         
            
         
         Y
         .
         M
         .
         D
         
            
         
         
      
      
         
         
         
            
         
         
            
         
         
         
         
         
         
            
         
         
         
            
         
         Y
         
         M
         
         D
         
         
         
            1802.
         
         
            
         
         
            By Thorpe’s paimt to R. Hope for reprs allowd in acct 
            Dec. 25. 1802.
            
         
         10
         –
         5
         –
         6
         34.
         24
         9
         .
         10
         .
         24
         20.
         30
      
      
         
            1801.
         
         
            
         
         To Thorpe’s rent for house and land this year
         12
         –
         0
         –
         0
         40.
         
            
         
         10
         .
         10
         .
         24
         26.
         16
         
            
         
         
         
            
         
         By do corn to Gabriel Lilly
         
         12
         –
         0
         –
         0
         40.
         
            
         
         9
         .
         10
         .
         24
         23.
         76
      
      
         1802.
         
         
            
         
         To do
         
         12
         –
         0
         –
         0
         40.
         
            
         
         9
         .
         10
         .
         24
         23.
         76
         1804.
         Mar
         15.
         By cash
         to Stewart for bill in chancery
         5
         –
         0
         –
         0
         16.
         67
         
         
         
         
         
            
         
         
      
      
         
         
         
            
         
         
            To Johnson’s rent for lower farm this year
            
         
         19
         –
         0
         –
         0
         63.
         33
         9
         .
         10
         .
         24
         37.
         42
         
            
         
         
         
            
         
         
         to clerk for writ v. Henderson
         0
         –
         12
         –
         0
         2.
         
            
         
         
         
         
         
         
            
         
         
      
      
         1803.
         
         
            
         
         
            To rent of upper farm by Sheckle this year. £24. not pd nor extendd 
            
         
         
         
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         
         
         
            
         
         June
         18.
         
         to clerk Kentucky for seals to deeds
         3
         –
         12
         –
         0
         12.
         
            
         
         
         
         
         
         
            
         
         
      
      
         
         
         
            
         
         
            To do of lower farm by Johnson 
            
         
         13
         –
         4
         –
         0
         44.
         
            
         
         8
         .
         10
         .
         24
         23.
         50
         
            
         
         
         
            
         
         
         to Dabney Carr in suits v. Henderson
         11
         –
         8
         –
         0
         38.
         
            
         
         
         
         
         
         
            
         
         
      
      
         
         
         
            
         
         
            To do for the house to Robert Hope £18. not paid nor extendd 
            
         
         
         
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         
         
         
            
         
         
         
            
         
         
         to James Barber do
         
         10
         –
         10
         –
         0
         35.
         
            
         
         
         
         
         
         
            
         
         
      
      
         
         
         
            
         
         
            To do 
            John Bowles for the land appurtens £6. not paid nor extendd 
            
         
         
         
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         
         
         
            
         
         
         
            
         
         
         paid Henderson’s execution
         7
         –
         16
         –
         4
         26.
         05
         
         
         
         
         
            
         
         
      
      
         1804.
         
         
            
         
         
            To rent of upper farm by Sheckle who paid in work pr acct 
            
         
         4
         –
         0
         –
         0
         13.
         33
         
         
         
         
         
            
         
         
         
         
            
         
         
         
            
         
         
            
         
         Sheriff Albemarle for tax on Henderson’s lands
         3
         –
         3
         –
         6
         10.
         58
         
         
         
         
         
            
         
         
      
      
         
         
         
            
         
         To balance of do never paid & therefore not extended 
               
             
            £20.
         
         
         
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         
         
         
            
         
         
         
            
         
         
            
         
         
            
         
         
         
         
         
         
            
         
         140.
         30
         7
         .
         10
         .
         24
         66.
         36
      
      
         
         
         
            
         
         
            To rent of lower farm by Johnson 
            
         
         11
         –
         7
         –
         3
         37.
         83
         
         
         
         
         
            
         
         
         
         
            
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         
      
      
         
         
         
            
         
         
         
            Warehouse James L. H’s part
         
         3
         –
         18
         –
         0
         13.
         
            
         
         
         
         
         
         
            
         
         
         
         1805.
         June
         5
         
         By your bond to R. Anderson for Bennet H. H’s part warehouse
         50
         –
         0
         –
         0
         166.
         67
         6
         .
         10
         .
         24
         69.
         00
      
      
         
         
         
            
         
         
            
         
         
         
         
         
         
            
         
         64.
         16
         7
         .
         10
         .
         24
         30.
         34
         
            
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         
      
      
         
         
         
            
         
         To balance of Corn account at this date brought forward
         13
         –
         11
         –
         0
         45.
         17
         7
         .
         10
         .
         24
         21.
         33
         
            
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         
      
      
         1805
         
         
         
            
         
         
            To rent of lower farm by Johnson 
            
         
         11
         –
         10
         –
         0
         38.
         33
         
         
         
         
         
            
         
         
         
         1806.
         June
         26.
         By pd Norris summoning a jury
         2
         –
         7
         –
         0
         7.
         83
         5
         .
         10
         .
         24
         2.
         83
      
      
         
         
         
            
         
         
         
            warehouse. widow & 5 legatees
         
         35
         –
         3
         –
         3
         117.
         21
         
         
         
         
         
            
         
         
         
         
            
         
         
         
            
         
         
            
         
         
         
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         
      
      
      
         
         
            
         
         
            
            
            To Coleman Estis’s firewood 1. year.
            
            
         
         9
         –
         0
         –
         0
         30.
         
            
         
         
         
         
         
         
            
         
         
         
         1807.
         Nov.
         17.
         By cash to John Henderson for his Quit claim
         100
         .
         0
         –
         0
         333.
         33
         4
         –
         10
         .
         24
         98.
         
      
      
         
         
         
            
         
         
            
             
            William Galt’s
            
         
         1
         –
         16
         –
         0
         6.
         
            
         
         
         
         
         
         
            
         
         
         
         
            
         
         
         
            
         
         By repairs of the Warehouse set-off agt the rents
         75
         –
         0
         –
         0
         250.
         00
         4
         .
         10
         .
         24
         73.
         50
      
      
         
         
         
            
         
         
            
            Mcredie Higginbotham’s & co.
         
         1
         –
         16
         –
         0
         6.
         
            
         
         
         
         
         
         
            
         
         
         
         
            
         
         
         
            
         
         
            
         
         
         
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         
      
      
         
         
         
            
         
         
            
         
         
         
         
         
         
            
         
         197.
         54
         6
         .
         10
         .
         24.
         71.
         56
         1808.
         
         
            
         
         
            By 10– B 3 b corn from Wm Johnson 
             to E. Bacon @ 12/. rent for 1807.
         6
         –
         7
         –
         3
         21.
         20
         
         
         
         
         
            
         
         
      
      
         1806
         
         
            
         
         
            To rent of lower farm by Johnson 
            
         
         11
         –
         15
         –
         6
         39.
         25
         
         
         
         
         
            
         
         
         
         
            
         
         
         
            
         
         By sundry clerk’s tickets from 1804. to 1808. paid
         2
         –
         14
         –
         6
         9.
         08
         
         
         
         
         
            
         
         
      
      
         
         
         
            
         
         
         
            
            warehouse (except Sarah 
             & Bennet H.)
            
         
         85
         –
         7
         –
         9
         284.
         61
         
         
         
         
         
            
         
         
         
         
            
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         30.
         28
         3
         .
         10
         .
         24
         7.
         06
      
      
         
         
         
            
         
         
            
         
         
         
         
         
         
            
         
         323.
         86
         5
         .
         10
         .
         24
         114.
         60
         1809.
         
         
            
         
         By taxes on Hend’s lands from 1804–9 inclusive 6.y. @ £3–3–6
         19
         –
         1
         –
         0
         64.
         00
         
         
         
         
         
            
         
         
      
      
         1807.
         
         
            
         
         
            To rent of lower farm by Johnson.
         
         11
         –
         0
         –
         0
         36.
         67
         
         
         
         
         
            
         
         
         
         
            
         
         
         
            
         
         By pd clerk Alb. recording 10. deeds @ 10/6
         5
         –
         5
         –
         0
         17.
         50
         
         
         
         
         
            
         
         
      
      
         
         
         
            
         
         
         
            
            warehouse (except Sarah 
             & B. H.)
         
         52
         –
         15
         –
         4
         175.
         88
         
         
         
         
         
            
         
         
         
         
            
         
         
         
            
         
         
            
         
         
            
         
         
         
         
         
         
            
         
         81.
         50
         2
         .
         10
         .
         24
         14.
         18
      
      
         
         Dec.
         31.
         
            To balance of T. E. Randolph’s rent of Bunk’s H. & Thorpe’s tenemt 1804–7
         
         3
         –
         7
         –
         1
         11.
         18
         
         
         
         
         
            
         
         
         
         1810.
         Mar.
         10.
         By R. Peyton’s shoemaker Buck from Jan. 15. @ £3. pr month
         5
         –
         6
         –
         7
         17.
         77
         
         
         
         
         
            
         
         
      
      
         
         
         
            
         
         
            
         
         
         
         
         
         
            
         
         223.
         73
         4
         –
         10
         –
         24
         65.
         75
         
            
         
         May
         1.
         By T. E. Randolph’s promisory note
         60
         –
         9
         –
         0
         201.
         50
         
         
         
         
         
            
         
         
      
      
         1808.
         
         
            
         
         
            
            
            To cash for firewood from John Burke for 1807.
            
            
         
         3
         –
         6
         –
         0
         11.
         
            
         
         
         
         
         
         
            
         
         
         
         
            
         
         
         
            
         
         
            
         
         
            
         
         
         
         
         
         
            
         
         219.
         27
         1
         .
         10
         .
         24
         24.
         96
      
      
         
         
         
            
         
         
            
             
            Wm Fitch for 2. years.
            
            
         
         3
         –
         12
         –
         0
         12.
         
            
         
         
         
         
         
         
            
         
         
         
         1811.
         Jan.
         7.
         
         
            
            By pd 
               Bran
             20.b. lime for 
             
             
            Johnson’s house 20/ Giannini work £3.
         
         4
         –
         0
         –
         0
         13.
         33
         
         
         
         
         
            
         
         
      
      
         
         
         
            
         
         
            To rent of lower farm by Johnson 
            
         
         10
         –
         4
         –
         0
         34.
         
            
         
         
         
         
         
         
            
         
         
         
         
            
         
         
         
            
         
         By tickets of court of Appeals for 1810. 1811.
         0
         –
         7
         –
         7
         1.
         26
         
         
         
         
         
            
         
         
      
      
         
         
         
            
         
         
         
            
            warehouse (except Sarah 
             & B.)
         
         49
         –
         17
         –
         0
         166.
         17
         
         
         
         
         
            
         
         
         
         
            
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         14.
         69
         1
         .
         10
         .
         17
         1.
         60
      
      
         
         Dec.
         31
         
            To rent of T. E Randolph for Bunker’s hill & Thorpe’s tenem. y s year
         
         27
         –
         0
         –
         0
         90.
         
            
         
         
         
         
         
         
            
         
         
         
         
            
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         1318.
         11
         
         
         
         
         
            
         
         401.
         57
      
      
         
         
         
            
         
         
            
         
         
         
         
         
         
            
         
         313.
         17
         3
         .
         10
         .
         24
         73.
         27
         
            
         
         
         
            
         
         
            
         
         
         
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         
      
      
         1809.
         Dec.
         31.
         To do for this year
         27
         –
         0
         –
         0
         90.
         
            
         
         2
         .
         10
         .
         24
         15.
         66
         
            
         
         
         
            
         
         
            
         
         
         
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         
      
      
         1811.
         May
         18.
         
            To recieved of Reuben Grady for fire & coal wood
         
         19
         –
         10
         –
         0
         65.
         
            
         
         1
         –
         5
         –
         21
         5.
         76
         
            
         
         
         
            
         
         
            
         
         
         
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         
      
      
         
         
         
            
         
         
            
         
         
         
         
         
         
            
         
         1509.
         96
         
         
         
         
         
            
         
         509.
         11
         
            
         
         
         
            
         
         
            
         
         
         
         
         
         
            
         
         
         
            
         
         
         
         
         
         
            
         
         
      
   

           